DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The instant invention is related to an entropy-coding concept for coding video media content. Applicant uniquely claimed distinct features in the independent claim 1, which in combination with the other limitations are neither anticipated nor obvious over the art of record. The features are wherein the binarization of the motion vector difference includes a truncated unary code portion related to a cutoff value equal to two, wherein a bin of the truncated unary code indicates whether an absolute value of the motion vector difference is greater than a specific value, and an Exp-Golomb code portion and wherein the truncated unary code portion is to be decoded before the Exp-Golomb code portion.
The closest prior art found was Marpe et al. (US20050038837 Al), hereinafter referred to as Marpe-I, and Marpe et al. "Context-based adaptive binary arithmetic coding in the H. 264/AVC video compression standard." Circuits and Systems for Video Technology, IEEE Transactions on 13.7 (2003): 620-636, hereinafter referred to as Marpe-II.
Marpe-I pertains to binarization scheme, which enable effective compression of data values, such as transform coefficient level values or components of motion vector differences in video signals. This is achieved by a method comprising the steps of binarizing the minimum of the data value and a predetermined cut-off value in accordance with a first binarization scheme, in order to yield a primary prefix, and, if the data value is greater than the cutoff value, binarizing a difference of the data value minus the predetermined cutoff value in accordance with a second binarization scheme to obtain a binary suffix (Marpe-I, ¶¶ [0009]-[0010]).  Marpe-II is directed to Context-Based Adaptive Binary Arithmetic Coding (CABAC) for video compression, which applies an Exp-Golomb (UEGk) binarization scheme to motion vector differences and absolute values of transform coefficient levels.  For motion vector differences, the prefix part invokes a cutoff value of S = 9 and the prefix part always corresponds to a maximum error component of ±2 samples (Marpe-II, ABSTRACT and Page 624). However, Marpe I and Marpe II, either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claims 9 and 16 recite features similar to the features discussed above. Therefore, independent claims 9 and 16 are allowable for analogous reasons.
Dependent claims 2-8, 10-15 and 17-20 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486